DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image Processor and Image Processing Method for Parking Frame Estimation On a Road Surface” or a title more indicative of the claimed subject matter.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 9 – “…predetermined timing in past…” should read “…predetermined timing that has passed …”.
Claim 6, line 9 – “…predetermined timing in past…” should read “…predetermined timing that has passed …”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
A line extraction portion in claims 1 and 5
A tracking determination portion in claim 1
A comparing portion in claim 1
A parking area line determination portion in claim 1
A parking frame setting portion in claims 1, 3, and 4
A vehicle speed acquisition portion in claim 2
An angle parking frame determination portion in claim 2
A display control portion in claim 4
A line extraction step for in claim 6
A tracking determination step for in claim 6
A comparing step for in claim 6
A parking area line determination step for in claim 6
A parking frame setting step for in claim 6

**The portions disclosed above has been interpreted as tied to the structure of a CPU as disclosed in the originally filed specification at least on paragraph [0029]. The steps for have been interpreted as being disclosed by the method steps detailed in the originally filed specification at least at paragraphs [0078]-[0102].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 1, the limitation discloses “obtain degrees of similarity and coincidence", in lines 9-10 in which it is unclear as to what the degrees of similarity would entail regarding parameters regarding the angle or distance of the extracted line or aesthetic features such as length, thickness, intensity etc. as a basis for determining similarity, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 6, the limitation discloses “obtain degrees of similarity and coincidence", in lines 9-10 in which it is unclear as to what the degrees of similarity would entail regarding parameters regarding the angle or distance of the extracted line or aesthetic features such as length, thickness, intensity etc. as a basis for determining similarity, and thus the limitation has been rendered indefinite. 
In regards to dependent claims 2-5, these claims depend from rejected base claim 1, and thus the limitations in these claims have been rendered indefinite.

Allowable Subject Matter

Claim 2 would be objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112 (b) rejections listed above are resolved and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of potential allowable subject matter:  
In regards to dependent claim 2, none of the cited prior art alone or in combination provides motivation to teach “further comprising a vehicle speed acquisition portion that is configured to acquire a speed of the vehicle, 20wherein the comparing portion does not obtain the degree of coincidence when the vehicle speed acquired by the vehicle speed acquisition portion is equal to or less than a predetermined speed” as the references only teach functions for comparing similarity between frames regarding lines extracted from a parking area, however the references fail to explicitly disclose a process for not performing coincidence comparison when the speed of the vehicle is equal to or below a previously determined threshold in conjunction with features of claim 1 with which it depends for setting the parking frame.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0355822 A1, hereinafter referenced “Choi”) in view of Takemae (US 2015/0165972 A1, hereinafter referenced “Takemae”).

In regards to claim 1. Choi discloses an image processor (Choi, Abstract) comprising: 
-a line extraction portion that is configured to extract a line from an image generated from a surrounding image of a vehicle captured by an imaging device at a predetermined timing (Choi, paragraphs [0028]-[0030]; Reference at [0028] discloses the information collection unit 120 may be configured to collect the information regarding a vehicle and a surrounding of a vehicle from an imaging device 11 (e.g., a camera, video camera, or the like) and a sensor 15 equipped on the vehicle. Paragraph [0029] discloses the parking-lot recognition unit 140 (i.e. line extraction portion) may be configured to recognize the parking-lot from an image frame of an image which has photographed a surrounding of a vehicle. Paragraph [0030] discloses the template generation unit 150 may be configured to extract the parking-lot line of the parking-lot recognized by the parking-lot recognition unit 140); 
-5a tracking determination portion that is configured to determine whether the line extracted by the line extraction portion fulfills a predetermined condition or not (Choi, paragraph [0029]; Reference discloses the parking-lot recognition unit 140 may be configured to recognize the parking-lot by recognizing the parking-lot line. For example, the parking-lot recognition unit 140 (i.e. tracking determination unit) may be configured to recognize the parking-lot by recognizing a white line in the form of the parking-lot. The white color interpreted as the predetermined condition for the line extraction); 
-a comparing portion that is configured to compare the line that is determined as fulfilling the predetermined condition by the tracking determination portion with a line that is extracted by the line extraction portion from an image generated from a surrounding image of 10the vehicle captured by the imaging device at a predetermined timing in past to obtain degrees of similarity and coincidence thereof (Choi, paragraph [0036]; Reference discloses the similarity calculation unit 160 (i.e. comparing portion) may be configured to calculate a similarity between the parking-lot line recognized from the current image frame and a preset template by comparing the parking-lot line recognized within the region of interest of the current image frame with the template generated for the previous image frame (i.e. predetermined timing in past for similarity and coincidence calculating). An intensity-based calculation method and an edge-based calculation method may be applied to a method for calculating a similarity between the templates in the similarity calculation unit 160); 
-a parking area line determination portion that is configured to determine the line as a parking area line  Choi, paragraph [0029]; Reference discloses the parking-lot recognition unit 140 (i.e. parking area determination portion)  may be configured to recognize the parking-lot by recognizing the parking-lot line. ); 
-and 15a parking frame setting portion that is configured to set a parking frame by using the line that is determined as the parking area line by the parking area line determination portion (Choi, paragraphs [0034] and [0045]; Reference at [0034] discloses the template generated by each type of the parking-lot may refer to an exemplary embodiment illustrated in FIGS. 5A-5C. . Paragraph [0045] discloses the template correction unit 170 (i.e. parking frame setting portion) may be configured to determine the position of the parking-lot based on the similarity calculated by the similarity calculation unit 160, and may be configured to correct the template based on the information of the parking-lot line extracted from the determined position. Correcting the positioning of the template based on the similarity comparison interpreted as setting of the parking frame using the line that is determined as the parking area line by the parking area line determination portion).  
Choi does not explicitly disclose but Takemae teaches
-when the obtained degrees of similarity and coincidence are equal to or more than a given value (Takemae, paragraphs [0151], [0153] and [0154]; Reference at [0151] discloses the template matching unit 32 applies template matching to an image in the search range in the far-off region, having a virtual line 41 obtained by extrapolation of the road model at the center (Step S402). Paragraph [0153] discloses template matching unit 32 identifies a maximum similarity within the search range in the group, and determines whether the value is greater than or equal to a threshold (Step S403). Paragraph [0154] discloses If the similarity is greater than or equal to the threshold (YES at Step S403), the template matching unit 32 determines that a curbstone exists at a position in the template image where the best similarity is obtained (Step S404)). 
Choi and Takemae are combinable because they are in the same field of endeavor regarding vehicle surroundings feature analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for parking lot outline matching system of Choi to include the roadside object detection features of Takemae in order to provide the user with a system that allows for tracing a parking-lot and calculating similarity by comparing a template generated from a previous image frame with a parking-lot line recognized from a current image frame as taught by Choi while incorporating the roadside object detection features of Takemae in order to provide features for detecting a roadside object using a plurality of captured images inclusive of a height information of an object in captured images in a neighboring region having a distance less than or equal to a threshold from a vehicle and to extrapolate characteristic points into a far-off region thus improving the search range and object detection functions, applicable to improving the vehicle surrounding and template matching functions as taught in Choi.

In regards to claim 5. Choi in view of Takemae teach the image processor according to claim 1.
Choi further discloses
-wherein the line extraction portion is 10configured to scan the generated image in a predetermined direction, to detect pixels whose luminance or color parameter in an image signal of the generated image vary more than a threshold, to detect a portion where an arrangement of the detected pixels is equal to or longer than 15a given length as an edge, and to extract the line in accordance with the edge (Choi, paragraphs [0034] and [0036]; Reference at paragraph [0034] discloses when classifying the template by orientation as shown in FIG. 5C, the orientation of edge point and the orientation of a brightness change may be considered together. Paragraph [0036] discloses the similarity calculation unit 160 may be configured to calculate a similarity between the parking-lot line recognized from the current image frame and a preset template by comparing the parking-lot line recognized within the region of interest of the current image frame with the template generated for the previous image frame. An intensity-based calculation method and an edge-based calculation method may be applied to a method for calculating a similarity between the templates in the similarity calculation unit 160. In particular, the edge-based similarity calculation method may include algorithms using a Hausdorff distance value, algorithms using a Hilbert scan distance value, and Chamfer matching algorithms. The algorithms for intensity based and edge based calculations involve line extraction and scanning in a given direction as the algorithms for matching would involve threshold for a given segments and considerations for luminance regarding brightness calculations or color regarding the intensity calculations).  

In regards to claim 6. Choi discloses an image processing method (Choi, Abstract) comprising: 
-a line extraction step for extracting a line from an image generated from a surrounding 20image of a vehicle captured by an imaging device at predetermined timing (Choi, paragraphs [0028]-[0030]; Reference at [0028] discloses the information collection unit 120 may be configured to collect the information regarding a vehicle and a surrounding of a vehicle from an imaging device 11 (e.g., a camera, video camera, or the like) and a sensor 15 equipped on the vehicle. Paragraph [0029] discloses the parking-lot recognition unit 140 (i.e. line extraction portion) may be configured to recognize the parking-lot from an image frame of an image which has photographed a surrounding of a vehicle. Paragraph [0030] discloses the template generation unit 150 may be configured to extract the parking-lot line of the parking-lot recognized by the parking-lot recognition unit 140); 
-a tracking determination step for determining whether the line extracted in the line extraction step fulfills a predetermined condition or not (Choi, paragraph [0029]; Reference discloses the parking-lot recognition unit 140 may be configured to recognize the parking-lot by recognizing the parking-lot line. For example, the parking-lot recognition unit 140 (i.e. tracking determination unit) may be configured to recognize the parking-lot by recognizing a white line in the form of the parking-lot. The white color interpreted as the predetermined condition for the line extraction);  
-a comparing step for comparing the line that is determined as fulfilling the predetermined condition in the tracking determination step with a line that is extracted in the line 41 extraction step from an image generated from a surrounding image of the vehicle captured by the imaging device at a predetermined timing in past to obtain degrees of similarity and coincidence thereof (Choi, paragraph [0036]; Reference discloses the similarity calculation unit 160 (i.e. comparing portion) may be configured to calculate a similarity between the parking-lot line recognized from the current image frame and a preset template by comparing the parking-lot line recognized within the region of interest of the current image frame with the template generated for the previous image frame (i.e. predetermined timing in past for similarity and coincidence calculating). An intensity-based calculation method and an edge-based calculation method may be applied to a method for calculating a similarity between the templates in the similarity calculation unit 160);
-a parking area line determination step for determining the line as a parking area line Choi, paragraph [0029]; Reference discloses the parking-lot recognition unit 140 (i.e. parking area determination portion)  may be configured to recognize the parking-lot by recognizing the parking-lot line. ); 
-and a parking frame setting step for setting a parking frame by using the line that is determined as the parking area line by the parking area line determination step Choi, paragraphs [0034] and [0045]; Reference at [0034] discloses the template generated by each type of the parking-lot may refer to an exemplary embodiment illustrated in FIGS. 5A-5C. . Paragraph [0045] discloses the template correction unit 170 (i.e. parking frame setting portion) may be configured to determine the position of the parking-lot based on the similarity calculated by the similarity calculation unit 160, and may be configured to correct the template based on the information of the parking-lot line extracted from the determined position. Correcting the positioning of the template based on the similarity comparison interpreted as setting of the parking frame using the line that is determined as the parking area line by the parking area line determination portion).
Choi does not explicitly disclose but Takemae teaches
-when the obtained degrees of similarity and coincidence are equal to or more than a given value (Takemae, paragraphs [0151], [0153] and [0154]; Reference at [0151] discloses the template matching unit 32 applies template matching to an image in the search range in the far-off region, having a virtual line 41 obtained by extrapolation of the road model at the center (Step S402). Paragraph [0153] discloses template matching unit 32 identifies a maximum similarity within the search range in the group, and determines whether the value is greater than or equal to a threshold (Step S403). Paragraph [0154] discloses If the similarity is greater than or equal to the threshold (YES at Step S403), the template matching unit 32 determines that a curbstone exists at a position in the template image where the best similarity is obtained (Step S404)). 
Choi and Takemae are combinable because they are in the same field of endeavor regarding vehicle surroundings feature analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for parking lot outline matching system of Choi to include the roadside object detection features of Takemae in order to provide the user with a system that allows for tracing a parking-lot and calculating similarity by comparing a template generated from a previous image frame with a parking-lot line recognized from a current image frame as taught by Choi while incorporating the roadside object detection features of Takemae in order to provide features for detecting a roadside object using a plurality of captured images inclusive of a height information of an object in captured images in a neighboring region having a distance less than or equal to a threshold from a vehicle and to extrapolate characteristic points into a far-off region thus improving the search range and object detection functions, applicable to improving the vehicle surrounding and template matching functions as taught in Choi.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0355822 A1) in view of Takemae (US 2015/0165972 A1) as applied to claims 1 and 11 above, and further in view of Tsuge (US 2021/0056848 A1, hereinafter referenced “Tsuge”).

In regards to claim 3. Choi in view of Takemae teach the image processor according to claim 1.
Choi and Takemae does not disclose but Tsuge teaches
-further comprising an angle parking frame40 determination portion that is configured to determine whether the parking frame set by the parking frame setting portion is an angle parking frame or not (Tsuge, paragraph [0028]; Reference discloses the parking frame detection unit 120 (i.e. angle parking frame determination portion) detects a parking frame white line marked on a road surface in a parking lot or a parking frame line such as a parking frame rope, based on the information of the external environment recognition sensor 172 (mainly camera information) obtained through the input and output processing unit 111….Further, the parking frame detection unit 120 may detect an entrance width and depth of a frame entrance of the parking frame, and an intersection angle α between the parking frame and the passage, and may configure a frame type determination device such as perpendicular parking, diagonal parking, and parallel parking).  
Choi and Takemae are combinable because they are in the same field of endeavor regarding vehicle surroundings feature analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for parking lot outline matching system of Choi to include the roadside object detection features of Takemae in order to provide the user with a system that allows for tracing a parking-lot and calculating similarity by comparing a template generated from a previous image frame with a parking-lot line recognized from a current image frame as taught by Choi while incorporating the roadside object detection features of Takemae in order to provide features for detecting a roadside object using a plurality of captured images inclusive of a height information of an object in captured images in a neighboring region having a distance less than or equal to a threshold from a vehicle and to extrapolate characteristic points into a far-off region thus improving the search range and object detection functions, applicable to improving the vehicle surrounding and template matching functions as taught in Choi.
Choi and Tsuge are also combinable because they are in the same field of endeavor regarding vehicle assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for parking lot outline matching system of Choi, in view of the roadside object detection features of Takemae, to include the parking assistance features of Tsuge in order to provide the user with a system that allows for tracing a parking-lot and calculating similarity by comparing a template generated from a previous image frame with a parking-lot line recognized from a current image frame as taught by Choi while incorporating the roadside object detection features of Takemae in order to provide features for detecting a roadside object using a plurality of captured images inclusive of a height information of an object in captured images in a neighboring region having a distance less than or equal to a threshold from a vehicle and to extrapolate characteristic points into a far-off region. Further incorporating the parking assistance features of Tsuge allows for use of features such as vehicle width, angle, and turning radius in projecting the vehicle parking frame and thus allowing more accurate determination of whether a space is sufficient for parking the vehicle, thus applicable to improving the vehicle surrounding and template matching functions as taught in Choi and Takemae.

In regards to claim 4. Choi in view of Takemae teach the image processor according to claim 1.
Choi and Takemae does not disclose but Tsuge teaches
-further comprising a display control portion 5that is configured to control a display portion to superimpose a parking frame image on the generated image and display the superimposed image, the parking frame image showing the parking frame set by the parking frame setting portion (Tsuge, paragraph [0034]; Reference discloses the information of the external environment recognition sensor 172 obtained through the input and output processing unit 111 and the information on the target parking frame candidate selected by the parking frame selection unit 130 are subjected to coordinate conversion based on the host vehicle position coordinates output by the host vehicle position estimation unit 150. The display image generation unit 140 generates an image to be displayed on a screen by superimposing the information subjected to coordinate conversion).  
Choi and Tsuge are also combinable because they are in the same field of endeavor regarding vehicle assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for parking lot outline matching system of Choi, in view of the roadside object detection features of Takemae, to include the parking assistance features of Tsuge in order to provide the user with a system that allows for tracing a parking-lot and calculating similarity by comparing a template generated from a previous image frame with a parking-lot line recognized from a current image frame as taught by Choi while incorporating the roadside object detection features of Takemae in order to provide features for detecting a roadside object using a plurality of captured images inclusive of a height information of an object in captured images in a neighboring region having a distance less than or equal to a threshold from a vehicle and to extrapolate characteristic points into a far-off region. Further incorporating the parking assistance features of Tsuge allows for use of features such as vehicle width, angle, and turning radius in projecting the vehicle parking frame and thus allowing more accurate determination of whether a space is sufficient for parking the vehicle, thus applicable to improving the vehicle surrounding and template matching functions as taught in Choi and Takemae.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice for References (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619